Citation Nr: 0430328	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  97-23 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability with rotator cuff tendonitis, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had active service from May 1974 to November 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.

The veteran testified before the undersigned at a Board 
hearing in August 2004.  The transcript is associated with 
the claims folder.

The issue of entitlement to service connection for heart 
disease is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The veteran is left-handed.  

3.  The veteran's right shoulder disability is manifested by 
complaints of pain and "clicking" noises with objective 
findings of mild tenderness over the deltoid bursa and some 
limitation of motion.  Mild degenerative joint disease of the 
acromioclavicular right joint has also been noted.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the right shoulder 
disorder with rotator cuff tendonitis is not warranted.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.40, 4.45, 
4.59, 4.71a,  Diagnostic Codes 5010-5024 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Review of the claims folder reveals compliance with the VCAA.  
In an April 2002 letter, the RO explained the requirements 
for establishing an increased rating for a service-connected 
disability, and explained that it would obtain VA records, as 
well as records from private physicians, other agencies, or 
employment records, if the appellant provided sufficient 
information to request them.  In addition, the February 2004 
supplemental statement of the case includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board finds that 
the RO has provided the appellant with all notice required by 
the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, the RO received the veteran's 
claim in November 1996, four years prior to the enactment of 
the VCAA, and issued a rating decision in March 1997, making 
compliance with the VCAA impossible at that time.  In any 
event, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the rule of prejudicial error 
when considering compliance with VCAA notice requirements);  
Stegall v. West, 11 Vet. App. 268 (1998) (where a veteran has 
not been harmed by an error in a Board determination, the 
error is not prejudicial); 38 U.S.C.A. § 7261(b) ("Court 
shall take due account of the rule of prejudicial error"); 
38 C.F.R. § 20.1102 (2004) (an error or defect in a Board 
decision that does not affect the merits of the issue or 
substantive rights of the appellant will be considered 
harmless).

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA letter did not specifically 
advise the veteran to provide "all" pertinent evidence, the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
The letter specifically identified certain evidence that the 
RO would secure and the RO has properly pursued obtaining all 
evidence described by the veteran.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants are 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  The Board considered this issue at hearing in order 
to insure that all pertinent records had been obtained.  In 
this case, the Board finds no indication of defective notice 
that is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.

With respect to the duty to assist, the claims folder 
contains multiple VA examinations, private medical records, 
service medical records, and service personnel records.  
38 U.S.C.A. § 5103A.  The veteran has not identified any 
outstanding evidence to be obtained.  The RO's actions have 
complied with VA's duty to assist the veteran with the 
development of his claim.  Therefore, the Board finds that 
the duty to assist has been met. Id.

Analysis

The veteran contends that his service-connected right 
shoulder disability is more disabling than currently 
evaluated.  Disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2004).  A request for an 
increased rating is to be reviewed in light of the entire 
relevant medical history.  See generally 38 C.F.R. § 4.1 
(2004); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991). 
  
When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  Also, the VA General Counsel held in VAOPGCPREC 9-98 
after reiterating its holding in VAOPGCPREC 23-97 that pain 
as a factor must be considered in the evaluation of a joint 
disability with arthritis and that the provisions of 38 
C.F.R. § 4.59 are for consideration.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton v. Derwinski, 1 Vet. App. 282, 
287 (1991).  

The veteran's service connected right shoulder disability is 
currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DC) 5010-5024 (2004).  DC 5010 provides that arthritis that 
is due to trauma and substantiated by x-rays shall be rated 
as degenerative arthritis under DC 5003.  DC 5003 provides 
that degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  DC 5003 also provides that when 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or groups of minor joints affected by such 
limitation of motion.  In the absence of limitation of 
motion, a 20 percent evaluation is warranted for involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  With only 
involvement of 2 or more major joints or 2 or more minor 
joint groups, a 10 percent rating is warranted.  (These 
ratings will not be combined with ratings based on limitation 
of motion.)

In addition to DCs 5010 and 5003, discussed above, the Board 
also notes that 38 C.F.R. § 4.71a, DC 5201 (2004) provides 
criteria for the rating of disability from limitation of 
motion of the shoulder.  Under DC 5201, limitation of motion 
of the arm to elevation at the shoulder level is assigned a 
disability rating of 20 percent.  If motion of the arm is 
limited to midway between the side and shoulder, a 30 percent 
evaluation is assigned for the major side and a 20 percent 
evaluation is assigned for the minor side.  If arm motion is 
limited to 25 degrees from the side, a rating of 40 percent 
is assigned for the major side and a 30 percent rating is 
assigned for the minor side.  Id.  Normal range of motion for 
the shoulder is as follows: forward elevation (flexion) to 
180 degrees; abduction to 180 degrees; internal rotation to 
90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I. 

Evidence relevant to the current level of severity of the 
veteran's right shoulder disability includes a February 1997 
VA examination and July 2002 VA authorized examination.  
During the February 1997 VA examination, the veteran 
complained of right shoulder pain and "clicking."  On 
physical examination the examiner noted no tenderness to 
palpation, no swelling and no deformities.  Range of motion 
was reported as follows:  flexion 130 degrees, extension 0 
degrees, abduction 80 degrees, adduction 0 degrees, external 
and internal rotation 45 degrees each.  The veteran 
complained of pain on motion with abduction, internal and 
external rotation.  X-ray examination revealed an intact 
shoulder joint.  There was a 3-4 mm metallic density in the 
soft tissues of the proximal right arm, noted to probably 
represent foreign body.  The examiner diagnosed the veteran 
as having rotator cuff tear and tendonitis of the right 
shoulder.

The July 2002 VA authorized examination revealed similar 
findings.  The veteran was presented complaining of right 
shoulder pain and a "clicking" sound with some movements.  
On physical examination the examiner noted that the 
appearance of the right shoulder was normal with an exception 
to some scars due to a pacemaker implant.  There was mild 
tenderness over the deltoid bursa.  Range of motion for the 
right shoulder was reported as follows:  flexion - 0 degrees 
to 160 degrees with pain at 160 degrees; abduction - 0 
degrees to 120 degrees with pain at 120 degrees; external 
rotation - 0 to 90 degrees with pain at 90 degrees; internal 
rotation - 0 to 90 degrees with pain at 90 degrees.  Such 
ranges of motion with consideration of pain do not reveal 
that an increased rating is warranted.           

Given the evidence of record, the Board finds that a rating 
higher than 10 percent is not warranted under DC 5010-5024.  
While the veteran suffers from some pain, "clicking" and 
limitation of motion of the right shoulder, the disability 
affects only one major joint and his limitation of motion is 
non-compensable.  The veteran has abduction and flexion of 
the right shoulder to 160 and 120 degrees which respectively 
exceed shoulder height.  Thus, under both DC 5201 and DC 
5010-5024, a higher rating for the right shoulder disorder is 
not warranted.  The Board must find that both the 
examinations provide negative evidence against the veteran's 
claim.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca, regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the appellant's disability is essentially 
manifested by pain.  Although the veteran has shown pain on 
extremes for range of motion, the Board finds that the 
effects of pain reasonably shown to be due to the appellant's 
service-connected right shoulder disorder are, however, 
already contemplated by the 10 percent rating for arthritis. 
38 C.F.R. § 4.71a, DC 5003 (2004).   There is no indication 
in the current record that pain due to disability of the 
right shoulder causes functional loss greater than that 
contemplated by the currently assigned 10 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45 (2004); DeLuca.  It is important for 
the veteran to understand that without taking into 
consideration his complaints, the current 10 percent 
evaluation could not be justified. 

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate the shoulder consideration of other diagnostic 
codes for evaluating the disability does not appear 
appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 10 percent 
rating assigned for the appellant's right shoulder 
disability.


ORDER

A disability rating greater than 10 percent for right 
shoulder disability with rotator cuff tendonitis is denied.

REMAND

The VCAA, 38 U.S.C.A. §§ 5100 et seq. (West 2002), provides 
that, upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A.  § 5103(a) (West 2002).  

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
Social Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).

In the August 2004 Board hearing the veteran testified that 
he had applied for Social Security disability benefits in 
1995 at least, in part, based on disability from his heart 
condition.  These federal records are not associated with the 
claims folder.  The veteran did not recall whether his 
application was approved as he decided to go back to work 
shortly thereafter.  The veteran indicated that SSA 
"probably" had medical records that VA did not have.

The importance of obtaining these records is clear.  See 
Waddell v. Brown, 5 Vet. App. 454 (1993); Murinscak v. 
Derwinski, 2 Vet. App. 363 (1992).  The duty to assist the 
veteran includes obtaining these records.  Voerth v. West, 13 
Vet. App. 117 (1999) (as part of the Secretary's obligation 
to review a thorough and complete record, VA is required to 
obtain evidence from the SSA and to give that evidence 
appropriate consideration and weight);  Hayes v. Brown, 9 
Vet. App. 67 (1996).  Therefore, this case must be remanded 
to the RO so that it may request these records.  This process 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  In this regard, at hearing the 
veteran did not indicate that SSA record would address his 
shoulder disorder. 

As it is the current nature and extent of the shoulder 
disorder that is of primary concern, records from 1995 would 
have no impact on the evaluation of the veteran's shoulder 
disorder at this time, while records indicating a heart 
disorder many years ago could, conceivably, have an impact 
regarding the veteran's claim for heart disease associated 
with his service from May 1974 to November 1981.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the SSA and 
obtain all 
medical records used in determining the 
veteran's 
entitlement to Social Security disability 
benefits which may have been awarded in 
1995, as well as copies of any 
administrative decisions, examination 
reports, hearing transcripts, etc.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied, the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



